                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 TIMOTHY G. TACKETT,

                               Plaintiff,
         v.

 CATHY JESS, PAUL KEMPER, L. BARTOW,                                         ORDER
 L. ALSUM, E. DAVIDSON, L. LEBLANC,
 G. BORNICK, KEVIN KREMBS,                                                18-cv-224-jdp
 KRISTEN VASQUEZ, CANDICE WHITMAN,
 LAURA FRAZIER, MS. LYYSKI, CHARLES LARSON,
 and JULIE LUDWIG,

                               Defendants.


       Plaintiff Timothy Tackett, appearing pro se, is a prisoner at Fox Lake Correctional

Institution (FLCI). He alleges that staff at FLCI and at his previous prison, Racine Correctional

Institution (RCI), ignored his need for medical treatment, and that as a result, his foot is

permanently disfigured.

       Defendants have filed a motion to transfer the case to the United States District Court

for the Eastern District of Wisconsin. Dkt. 33. Under 28 U.S.C. § 1404(a), a court may transfer

a case to another district where the action may have been brought if transfer (1) serves the

convenience of the parties and witnesses; and (2) will promote the interest of justice. See Coffey

v. Van Dorn Iron Works, 796 F.2d 217, 219–20 (7th Cir. 1986). “The statute permits a ‘flexible

and individualized analysis.’” Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d

973, 978 (7th Cir. 2010) (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988)).

The defendant bears the burden of establishing that the proposed new venue is clearly more

convenient. Coffey, 796 F.2d at 219. I conclude that transfer to the Eastern District is proper,

and I will grant the motion.
       The convenience inquiry generally focuses on “the availability of and access to

witnesses, and each party’s access to and distance from resources in each forum.” Research

Automation, 626 F.3d at 978. Defendants contend that transfer to the Eastern District, where

both FLCI and RCI are located, is more convenient for the parties and witnesses because the

events at issue occurred there, plaintiff resides there, and most defendants and potential

witnesses reside there.

       Tackett contends that the Eastern District is not more convenient because some of the

defendants live in the Western District, and because FLCI is equally close to either district’s

courthouse. But only three defendants (complaint examiners at DOC headquarters) work in

this district, and their involvement with the facts of the case is not as significant as the 11

defendants that work in the Eastern District. And RCI (where Tackett was first injured) is

much closer to the Eastern District’s courthouse in Milwaukee, as are Tackett’s off-site

healthcare providers, who are not defendants but will almost certainly be called as witnesses.

       Tackett also says that he chose to file in the Western District. “The plaintiff’s choice of

forum is usually given substantial weight,” although it “is given less deference ‘when another

forum has a stronger relationship to the dispute.’” Almond v. Pollard, No. 09-cv-335, 2010 WL

2024099, at *2 (W.D. Wis. May 18, 2010) (quoting Amorose v. C.H. Robinson Worldwide, Inc.,

521 F. Supp. 2d 731, 735 (N.D. Ill. 2007)). Although I am sympathetic to Tackett’s desire to

choose the court he litigates in, the Eastern District (where Tackett injured himself, was denied

treatment, and eventually received surgery) has a stronger relationship to the dispute. Overall,

the Eastern District is a more convenient forum.

       The second part of my analysis is the interest-of-justice inquiry. It “relates to the

efficient administration of the court system” and focuses on “factors including docket


                                               2
congestion and likely speed to trial in the transferor and potential transferee forums, each

court’s relative familiarity with the relevant law, the respective desirability of resolving

controversies in each locale, and the relationship of each community to the controversy.”

Research Automation, 626 F.3d at 978. “The interest of justice may be determinative, warranting

transfer or its denial even where the convenience of the parties and witnesses points toward

the opposite result.” Id.

       Defendants filed their motion to transfer on the same day as their answer. There has

not yet been a scheduling conference and there are no pending motions, so transferring the

case will not throw a wrench in the proceedings. Defendants submit statistics showing that the

Eastern District and Western District share similar caseloads, and I have no doubt that both

courts are familiar with the relevant law. Defendants do not argue the remaining factors. The

interests-of-justice factor does not weigh for or against transfer. Because I conclude that the

Eastern District is a more convenient forum, I will grant defendants’ motion to transfer.



                                            ORDER

       IT IS ORDERED that defendants’ motion for change of venue, Dkt. 33, is GRANTED.

This case is transferred to the United States District Court for the Eastern District of Wisconsin

under 28 U.S.C. § 1404(a).

       Entered February 15, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                3
